J. FRED JONES. Justice, dissenting. I do not agree with the majority opinion in this case. The city is the one who owns title to the property in dispute, and the appellees are the ones who contend the city lost title through adverse possession more than seventy years ago. It is quite true that the appellant does not argue the lack of substantial evidence to sustain adverse possession in its brief, but it does argue that the trial court erred in giving instruction No. 12 and in not striking testimony as to adverse possession. The record in this regard appears as follows: “MR. TEDDER: Based on the Memorandum Briefs submitted by the plaintiff, the plaintiff moves the Court to strike all the testimony dealing with the issue of adverse possession for the reason that there is no substantial evidence in the record to support the defendants allegations. He testifies specifically as to the property which he is claiming and for the further reason that the testimony reflects that the possession has been permissive and that the testimony does not support the adverse possession in any other respect. * * * MR. TEDDER: The plaintiff objects to the Courts giving of Instruction 12 generally and specifically for the reason that there is no evidence in the record as to when the defendant’s adverse possession title was perfected. The plaintiff objects to the Court’s refusal to give Instruction No. 12-A. THE COURT: Instruction No. 13 will be given. MR. TEDDER: The plaintiff objects to the giving of Instruction No. 13 generally and specifically for the reason that there has been no evidence introduced into the trial as to when the defendants so-called adverse possession title was perfected and the exact boundaries that they obtained by such possession and for the further reason that the testimony of Mr. Parker, w'ho was called as a witness for the defendant, indicated that there was some break in the possession and the erection of the fence over a five year period between 1910 and 1915. THE COURT: Instruction No. 15 defining adverse possession will be given.” The majority has correctly set out the entire evidence pertaining to adverse possession and it comes nowhere near making a case for the jury in this case. It was stipulated, and the jury was so advised, that the persons who platted Watkins and Quarles Addition to Searcy were the actual owners of such land at the time when the plat was filed for record in 1870. There is no evidence whatever that the original owners parted with title to this land between the date they platted it in 1870 until after the crucial period of the alleged seven years adverse possession between 1894 and 1910. The only evidence that there was ey.cn a fence along the south edge of Race Street in 1884 describes it as an old fence and there is no evidence whatever as to who owned the fence, or who claimed title or possession of the land in the vicinity, or that the original owners who platted the land had parted with possession of any part of it in 1894 or prior thereto. In so far as the record in the case at bar discloses, this case is very similar in time and nature to the case of Little Rock v. Wright, 58 Ark. 142, 23 S.W. 876 (1893). In that case Mr. Wright on February 5, 1870, executed a plat and bill of assurance to land he owned and called “Weldon E. Wright’s Addition to the City of Little Rock." The streets as shown in the plat were dedicated to public use under .a Legislative Act in 1873 and the Addition became a part of the City of Little Rock. Mr. Wright continued to live on some of the land until his death, after which his heirs continued to live oYi and use the land until in 1889 when the City of Little Rock attempted to open Gaines Street, a part of which had remained in possession of the Wrights. The Wright heirs who were in possession sought an injunction to prevent the opening of the street and claimed title because they had held possession of the property under claim of title for the statutory period. The chancery court granted the injunction and in reversing the chancellor’s decree, this court said: “No possession consistent with the right of the true owner can be adverse to him. In this case the land was dedicated to public use for streets, but it remained enclosed and obstructed after the dedication. The city had the right to postpone the removal of the obstructions, and the opening of the streets, until such time as its resources permitted, and the public necessities demanded. As the city only acquired the right to use the land as streets, and Weldon E. reserved all other rights, he had the authority to use the land lor pasturage, or the growth of crops, or for any other purpose consistent with the right of the city, until the authorities of the city, in the lawful exercise of its power, determined to open the streets.” In the case at bar there is no evidence who owned the property during the alleged period of limitations. The trial court was correct in the instruction given defining adverse possession but the trial court was not correct in giving it. In other words, the trial court was correct in the instruction given, but the trial court erred in giving it. The court’s instruction was as follows: “If you find that from a preponderance of the evidence, Searcy legally became a city of the second class on the first Tuesday of April, 1892, then for the defendant to establish title to the disputed strip by adverse possession they must prove by a preponderance of the evidence that for a period of more than seven (7) years prior to June 5, 1897, their predecessors in title had actual, notorious, hostile, continuous, adverse and exclusive possession of the disputed tracts with the intent to hold same adversely to the City of Searcy.” I am unable to find in the record in this case one shred of evidence to sustain either of the propositions the trial court told the jury was necessary in this case, and it is my opinion that the trial court erred in giving the instruction and in submitting the issues of adverse possession to the jury. I would reverse this case and remand it to the trial court for a new trial for the purpose of resolving the differences between the two engineers as to the exact location and boundaries of the 50 foot right-of-way platted and dedicated to the public as Race Street.